DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Previous Rejections
Applicant’s arguments, filed 11/17/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al (USP 10,064,881 B2), in view of Boyd et al (US 2004/0136924 A1) and further in view of Kostinko et al (USP 6,869,595 B2).
Silberstein taught toothpaste formulations [col 2, line 46] comprising water as a carrier (e.g., orally acceptable vehicle); pectin as a thickening agent [col 4, line 58]; sodium fluoride [col 7, lines 18-21]; humectants [col 7, line 32] and coconut oil as a moisturizer [col 6, line 58].
Thickening agents were comprised in amounts up to 5 % [col 5, lines 1-25]; humectants were comprised at 1-20 % [col 5, lines 48-53]; moisturizing agents were comprised in amounts up to 4 % [col 6, line 40 to col 7, line 5].
Although Silberstein taught amounts of humectant, Silberstein did not teach the amounts (45-60 %) recited in claim 1. Additionally, Silberstein was silent viscosity, as recited in claim 1.
Boyd taught humectants, suitable as carriers in dentifrice compositions, at amounts of 10-80 % [0092].
Since Silberstein taught carriers, it would have been prima facie obvious to one of ordinary skill in the art to include humectants within Silberstein at 10-80 %. An ordinarily skilled artisan would have been motivated because humectants are suitable carriers, in dentifrice compositions, when included at 10-80 %, as taught by Boyd.
An ordinarily skilled artisan would have been motivated to include the humectant at 10-80 % because at the said amounts, humectants are suitable carriers, as taught by Boyd.

Although Silberstein was not silent the amount of the humectant, Silberstein was not specific as the claimed amount. For example, Silberstein taught humectants at 1-20 %, versus the claimed 45-60 %. Nevertheless, Boyd taught that this ingredient was useful at 10 to 80 %, amounts that overlap the amounts instantly recited. This ingredient, and its amount, is recognized to have different effects (e.g., as a carrier, as taught by Boyd) with changing amounts used. Thus, the general condition is known, and the amount of this ingredient is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the humectant present in the composition of Silberstein, as taught by Boyd.
The combined teachings of Silberstein and Boyd were silent viscosity.
Kostinko taught dentifrice compositions [abstract] comprising pectin, to provide a gel structure [col 5, lines 56-63], where gelling agents controlled the viscosity [col 2, lines 11-14]. Taught viscosities were greater than about 425,000 cps [col 2, lines 48-49; claim 2], where it was disclosed that viscosities of 250,000-1,000,000 cps allow the toothpaste to stand up on the toothbrush, easily squeeze from the toothpaste tube, and disperse within the mouth [col 2, lines 1-10].
It would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Kostinko within the combined teachings of Silberstein and Boyd. An ordinarily skilled artisan would have been motivated to allow the toothpaste to stand up 
An ordinarily skilled artisan would have been motivated to formulate the combined Silberstein and Boyd with a viscosity of greater than 425,000 cps, or at up to 1,000,000 cps, because at the said viscosities, the toothpaste stands on the toothbrush, easily squeezes from the tube and disperses within the mouth, as taught by Kostinko [Kostinko at col 2, lines 1-10-14 and at lines 48-49; col 5, lines 56-63]. 
Claim 1 recites pectin at 1 %; humectant at 45-60 %; coconut oil at 0.1-5 % and viscosity at greater than 500,000 centipoise.
Claim 4 recites coconut oil at 2.5 %.
Silberstein taught pectin in amounts up to 5 % [col 5, lines 1-25]; coconut oil in amounts up to 4 % [col 6, line 40 to col 7, line 5]. Boyd taught humectants at 10-80 %. Kostinko taught viscosities greater than about 425,000 cps [col 2, lines 48-49; claim 2], where it was disclosed that viscosities up to 1,000,000 cps allowed the toothpaste to stand up on the toothbrush, easily squeeze from the toothpaste tube, and disperse within the mouth. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Silberstein, Boyd and Kostinko read on claims 1, 4 and 12-13.
Regarding claims 7-8 and 10-11, Silberstein was silent an abrasive; however, Kostinko taught [col 1, lines 14-22] that silicas are particularly useful in dentifrice products (such as toothpastes) where they function as abrasives and thickeners. Because of this functional versatility, and also because silicas have a relatively high compatibility with 
Since Silberstein taught toothpaste formulations, it would have been prima facie obvious to one of ordinary skill in the art to include silica within Silberstein, as taught by Kostinko. An ordinarily skilled artisan would have been motivated because silicas are particularly useful in dentifrice products (such as toothpastes) where they function as abrasives and thickeners. Because of this functional versatility, and also because silicas have a relatively high compatibility with active ingredients like fluoride, there is a strong desire among toothpaste and dentifrice formulators to include them in their products [Kostinko; col 1, lines 14-22].
Claim 9 is rendered prima facie obvious because Silberman taught surfactants [col 6, line 12].

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
Applicant argued that pectin unexpectedly increased viscosity (instant Example 2).
The Examiner maintains (see the Final Office Action, 08/17/2020) that pectin’s effect on viscosity is not unexpected. Furthermore, the Applicant’s Example 2 presumably includes (see Table 1) additional ingredients (e.g., water and thickening agents) that also affect viscosity. The Applicant’s allegations of pectin’s effects are found non-persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.